March 12, 1929. The opinion of the Court was delivered by
Action for tort, tried in the Court of Common Pleas for Hampton County, growing out of the killing of plaintiff's intestate by a railroad train of the defendant, while the deceased was walking on a track of the defendant. At the close of plaintiff's testimony, the presiding Judge, Hon. S.W.G. Shipp, granted a nonsuit, on the ground that the testimony showed, and the only inference which could be drawn therefrom was, that the injury to and death of plaintiff's intestate was due to his own negligence as a proximate cause thereof. The plaintiff has appealed to this Court.
We do not think it necessary to state all the testimony. We have examined it carefully, and agree with the presiding Judge in his ruling. The facts in the case of Davis v. Payne,Director General, 120 S.C. 473, 113 S.E., 325, are very much similar to the facts of this case, and we think it is controlling here. The judgment of this Court is that the order of nonsuit be, and the same is hereby, affirmed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES COTHRAN, STABLER, and CARTER, concur. *Page 241